DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to applicant’s explanation provided on December 21,2021, the 35 U.S.C. 112, first paragraph rejection over claims 6 and 7  has been withdrawn.
 New drawings were received on December 21, 2021.  The newly submitted drawings are acceptable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 20210050570), and further in view of Hermann et al. (US 20100136402).
Regarding claims 1 and 12, Dunlap discloses an attachment system for a battery pack 18, comprising: a battery pack 18 comprising a first enclosure wall (cover 48 of the battery pack) having inner side and an outer side and defining an opening [0057]. Dunlap further discloses  a sealing assembly 40 (stanchion), see figure 5.  The stanchion 40 comprises an interior portion inside the battery pack and a first exterior portion extending from the interior portion through the first enclosure wall opening to outside the battery pack.  Dunlap further discloses, see figure 5, the stanchion 40 includes a first set of threads on the first exterior portion.
Dunlap further discloses a flange 60 [0058]. Dunlap does not disclose the flange 60 is larger than the first enclosure wall opening, however, it would have been obvious to one having ordinary skill in the art to  have the flange 60 be larger than the first enclosure wall in order to ensure no contaminants enter the battery pack via the enclosure wall opening.  



    PNG
    media_image1.png
    335
    929
    media_image1.png
    Greyscale

Dunlap et al figure 5
  Dunlap does not disclose a first gasket trapped between the first flange and the inner side of the first enclosure wall 48.  Hermann discloses a sealed battery enclosure (Hermann:[abstract]), to achieve the desired enclosure impermeability, a compressible and impermeable seal 107 a sealing gasket  (Hermann:[0013]), the sealing gasket 107 is positioned between the housing member 103 and flange 109 (Hermann:[0014]).  It would have been obvious to one having ordinary skill in the add the first gasket of Hermann trapped between the first flange 60 and the inner side of the enclosure wall in order to seal the inner battery pack and to ensure no containments can enter the interior of the battery pack. 
Dunlap further discloses the stanchion 40 includes a passthrough component 52 (nut) extending through the battery internal; structure 45 and then through the cover 48 of the battery pack [0057]. See figure 5, the first nut 52 engages the first set of threads and is configured to compress the first enclosure wall between the first nut 52 ad the first flange 60.  Dunlap  further discloses  a vehicle body component  68 ( battery pack attachment structure ) [0058] , see figure 5, the  battery pack attachment structure 68  comprises a first surface facing the outer side of the first enclosure wall 48 and defining a respective opening there through, the first enclosure wall opening and the battery pack attachment structure opening being substantially concentric. 
Dunlap further discloses a fastener 54 (threaded attachment fastener) [0056] configured to draw the stanchion 40  and the battery pack attachment structure together 68  together. 
Dunlap further discloses a  first seal 56 [0062] disposed between the first enclosure wall 48 and the battery pack attachment structure 68, see figure 5.   (Claims 1 and 12)
Regarding claim 2, modified Dunlap discloses all of the limitations as set forth above in claim 1. Modified Dunlap does not disclose the first seal 56 disposed between the first enclosure wall 48 and the battery pack attachment structure 68 comprises a compressible gasket surrounding the first nut. However, it is known and common in the art to use a compressible gasket as a  seal. Hermann further discloses bolt 111 used to attach  the enclosure 100 to the mounting structure (Hermann:[0014]),  bolts 111 are used for compressing seal 107 and holding together the housing members (Hermann:[0014]). To achieve the desired enclosure impermeability, a compressible and impermeable seal 107 a sealing gasket is used  (Hermann:[0013]).  It would have been obvious to one having ordinary skill in the art to replace the first seal 56 of modified Dunlap with  the compressible gasket 107 of Hermann, where the gasket 107 surrounds the first nut, in order to use a material that is impermeable  to contaminents, therefore further sealing the interior of the battery pack. (Claim 2)
Regarding claims 3 and 15 , modified Dunlap discloses all of the limitations as set forth above in claims 1 and 12. Modified Dunlap further discloses the battery pack 18 comprises, see figure 5, a second enclosure wall 48 opposite to and spaced from the first enclosure wall and having an inner side, and an outer side defining an opening. The stanchion 40 includes a second exterior portion, the interior portion of the stanchion 40 being intermediate the first and second exterior portions. The second exterior portion extending through the second enclosure wall opening to outside the battery pack. Modified Dunlap further discloses the stanchion 40 includes a second set of threads on the second exterior portion see also figure 5. 
Modified Dunlap further discloses the interior portion includes a second flange 60, see figure 5. Modified Dunlap does not disclose the second flange 60 is larger than the first enclosure wall opening, however, it would have been obvious to one having ordinary skill in the art to  have the flange 60 be larger than the first enclosure wall in order to ensure no contaminants enter the battery pack via the enclosure wall opening.  
Modified Dunlap does not disclose a second gasket trapped between the second flange and the inner side of the second first enclosure wall 48.  Hermann discloses a sealed battery enclosure (Hermann:[abstract]), to achieve the desired enclosure impermeability, a compressible and impermeable seal 107 a sealing gasket  (Hermann:[0013]), the sealing gasket 107 is positioned between the housing member 103 and flange 109 (Hermann:[0014]).  It would have been obvious to one having ordinary skill in the add the second gasket of Hermann trapped between the second flange 60 and the inner side of the second enclosure wall in order to seal the inner battery pack and to ensure no containments can enter the interior of the battery pack. 
Modified Dunlap does not disclose a second nut engaging the second set of threads and configured to compress the second enclosure wall between the second nut and the second flange. However, duplication of parts  has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (Claims 3 and 15)
Regarding claims 4 and 13 , modified Dunlap discloses all of the limitations as set forth above in claims 1 and 12. Modified Dunlap further discloses the stanchion 40 includes a tube 58 (bore) [0057], see figure 5, the bore 58 is through at least a part of the first exterior portion and a set of threads at the interior of the bore 58. Dunlap further discloses the threaded attachment fastener 54 is configured as a bolt  [0060] extending though the battery pack attachment stricture 68  opening and engaging the set of threads at the interior of the bore 58 to draw the stanchion 40 and the battery pack attachment structure together. (Claims 4 and 13)
Regarding claim 5, modified Dunlap discloses all of the limitations as set forth above in claim 3. Modified Dunlap further discloses the stanchion 40 includes a tube 58 (bore) [0057], see figure 5, the bore 58 is through at least a part of the first exterior portion and a set of threads at the interior of the bore 58. Dunlap further discloses the threaded attachment fastener 54 is configured as a bolt  [0060] extending though the battery pack attachment stricture 68  opening and engaging the set of threads at the interior of the bore 58 to draw the stanchion 40 and the battery pack attachment structure together. (Claim 5)
Regrading claim 7, modified Dunlap further discloses all of the limitations as set forth above in claim 3. Modified Dunlap further discloses the stanchion 40 comprises  a longitudinal bore 58 therethrough, see figure 5. Modified Dunlap further discloses the threaded attachment fastener 54 comprising a bolt [0060] includes a head 74 and an opposite threaded end , the bolt 54 is inserted completely through the stanchion bore 58 and the battery pack attachment structure 68  opening and terminating at a third nut 80, see also figure 5  [0060]. (Claim 7)
Regarding claims 8 and 9, modified Dunlap discloses all of the limitation as set forth above in claim 7. Modified Dunlap further discloses, see figure 5,  the bolt 54 is inserted with the head 74 proximate the second exterior portion of the stanchion and the third nut 80 proximate the first exterior portion of the stanchion 40. (Claims 8 and 9) 
Regarding claim 11, modified  Dunlap discloses  all of the limitations as set forth above in claim 1. Modified Dunlap further discloses a  battery pack 18 comprising, see figure 5, a second enclosure wall 48 opposite to and spaced from the first enclosure wall and having an inner side, and an outer side defining an opening. Modified Dunlap further discloses, see figure 5, the stanchion 40 extends from the first exterior portion at least to the second enclosure wall,  the stanchion 40  further  includes a longitudinal bore 58 therethrough, see figure 5, the stanchion 40  is sealbly affixed to the second enclosure wall. Modified Dunlap further discloses the threaded attachment fastener 54 comprising a bolt [0060] includes a head 74 and an opposite threaded end, the bolt 54 is inserted completely through the stanchion bore 58 and the battery pack attachment structure 68  opening and terminating at a second nut 80, see also figure 5  [0060]. (Claim 11)
Regarding claim 14, modified Dunlap discloses all of the limitations as set forth above in claim 13. Modified Dunlap does not disclose the first seal 56 disposed between the first enclosure wall 48 and the battery pack attachment structure 68 comprises a compressible gasket surrounding the first nut. However, it is known and common in the art to use a compressible gasket as a  seal. Hermann further discloses bolt 111 used to attach  the enclosure 100 to the mounting structure (Hermann:[0014]),  bolts 111 are used for compressing seal 107 and holding together the housing members (Hermann:[0014]). To achieve the desired enclosure impermeability, a compressible and impermeable seal 107 a sealing gasket is used  (Hermann:[0013]).  It would have been obvious to one having ordinary skill in the art to replace the first seal 56 of modified Dunlap with  the compressible gasket 107 of Hermann, where the gasket 107 surrounds the first nut , in order to use a material that is impermeable  to containments, therefore further sealing the interior of the battery pack. (Claim 14)
Regarding claim 16, modified Dunlap discloses all of the limitations as set forth above in claim 12. Modified Dunlap further discloses in figures 5 the stanchion 40 having a part extending  through the battery pack attachment structure 68 opening, the part of exterior portion extending  through the battery pack attachment structure opening  comprising a stepped diameter providing a shoulder. Modified Dunlap further discloses, in figure 5, the second set of threads comprising a second set of external threads on the part of the exterior portion extending through the battery pack attachment structure opening. Modified  Dunlap does not disclose  the fastener 54 comprises a  second nut engaging the second set of threads and configured to compress the battery pack attachment structure between the second nut and the shoulder . However, duplication of parts  has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (Claim 16) 
Claims 6 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 20210050570), and further in view of Hermann et al. (US 20100136402), as applied to claims 3 and 8 above, and further in view of  Modderno et al. (US 20180175430).
Regarding claim 6, modifed Dunlap discloses all of the limitations as set forth above in claim 3. Modified Dunlap further discloses the stanchion 40  includes a tube 58 ( first bore) [0057], see figure 5. The first bore 58 is through at least a part of the first exterior portion and a first  set of threads at the interior of the first bore 58. Modified Dunlap further discloses a hollow passage 64 (second bore) in [0057]. See figure 5 where the second bore 64 through at least a part of the second exterior portion and a second set of threads at the interior of the second bore 64. 
Modified Dunlap also discloses the threaded attachment fastener 54  configured as a bolt  [0060] extending though the battery pack attachment stricture 68  opening and engaging the first set of threads at the interior of the first bore 58 to draw the stanchion 40 and the battery pack attachment structure together, see figure 5.
 Modified  Dunlap further discloses a  second seal 56 [0062]. Modified Dunlap does not disclose the second seal 56 disposed  between the outer side of the second enclosure wall and a washer.  Modderno discloses a secondary battery housed in a  container  [0007] wherein the battery structure includes washers that can be positioned around each bolt between the seal and a corresponding nut of the bolt to apply a pre-load to the seal [0076]. Examiner notes washers are used to apply a force/load onto a nut/bolt to prevent the screw from loosening. It would have been obvious to one having ordinary skill in the art to add the washer of Modderno disposed between the  seal 56 and the outer side of the second enclosure wall of modified Dunlap,  in order to apply a force/load onto a nut/bolt to prevent the screw from loosening, as taught by Modderno. 
Modified Dunlap does not disclose a second bolt extending through the washer (taught by Modderno) and the second enclosure wall opening and engaging the second set of threads at the interior of the second bore 64. However, duplication of parts  has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 10, modified Dunlap discloses all of the limitations as set forth above in claim 8. Modified  Dunlap further discloses a  second seal 56 [0062]. Modified Dunlap does not disclose the second seal 56 disposed  between the outer side of the second enclosure wall and a washer. Modderno  discloses a secondary battery housed in a  container  [0007], the battery structure includes washers that can be positioned around each bolt between the seal and a corresponding nut of the bolt to apply a pre- load to the seal [0076]. Examiner notes washers are used to apply a force/load onto a nut/bolt to prevent the screw from loosening. It would have been obvious to one having ordinary skill in the art to add the washer of Modderno  disposed between the second seal 56 and the head of the bolt 54 of modified Dunlap,  in order to apply a force/load onto a nut/bolt to prevent the screw from loosening, as taught by Modderno. 
Response to Arguments
Applicant’s arguments,  filed December 21, 2021, have been fully considered and are persuasive.  The 35 U.S.C 102 and 103 over Montgomery  has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722